Title: From Thomas Jefferson to the New Haven Merchants, 12 July 1801
From: Jefferson, Thomas
To: New Haven Merchants


               
                  Gentlemen
                  Washington July 12. 1801
               
               I have recieved the remonstrance you were pleased to address to me, on the appointment of Samuel Bishop to the office of Collector of Newhaven, lately vacated by the death of David Austin; the right of our fellow citizens to represent to the public functionaries their opinion, on proceedings interesting to them, is unquestionably a constitutional right, often useful, sometimes necessary, and will always be respectfully acknoleged by me.
               Of the various Executive duties, no one excites more anxious concern than that of placing the interests of our fellow citizens in the hands of honest men, with understandings sufficient for their station. no duty, at the same time, is more difficult to fulfill. the knolege of characters possessed by a single individual is of necessity limited. to seek out the best through the whole Union, we must resort to other information, which, from the best of men, acting disinterestedly & with the purest motives, is sometimes incorrect.  In the case of Samuel Bishop however, the subject of your remonstrance, time was taken, information was sought, and such obtained as could leave no room for doubt of his fitness. from private sources it was learnt that his understanding was sound, his integrity pure, his character unstained. and the offices confided to him within his own state are public evidences of the estimation in which he is held by the state in general, & the city & township particularly in which he lives. he is said to be the Town clerk, a justice of the peace, Mayor of the city of Newhaven, an office held at the will of the legislature, Chief judge of the court of Common pleas for Newhaven county, a court of high criminal & civil jurisdiction, wherein most causes are decided without the right of appeal or review; and sole Judge of the court of Probats, wherein he singly decides all questions of wills, settlement of estates testate & intestate, appoints guardians, settles their accounts, & in fact has under his jurisdiction & care all the property real & personal of persons dying. the two last offices, in the annual gift of the legislature, were given to him in May last. is it possible that the man to whom the legislature of Connecticut has so recently committed trusts of such difficulty & magnitude is ‘unfit to be the Collector of the district of Newhaven’, tho’ acknoleged, in the same writing, to have obtained all this confidence ‘by a long course of usefulness’? it is objected indeed in the remonstrance, that he is 77. years of age: but, at a much more advanced age, our Franklin was the ornament of human nature. he may not be able to perform in person all the details of his office: but if he gives us the benefit of his understanding, his integrity, his watchfulness, and takes care that all the details are well performed by himself, or his necessary assistants, all public purposes will be answered. the remonstrance indeed does not alledge that the office has been illy conducted, but only apprehends that it will be so. should this happen in event, be assured I will do in it what shall be just & necessary for the public service. in the mean time he should be tried without being prejudged.
               The removal, as it is called, of mr Goodrich, forms another subject of complaint. declarations by myself in favor of political tolerance, exhortations to harmony and affection in social intercourse, and to respect for the equal rights of the minority, have, on certain occasions, been quoted & misconstrued into assurances that the tenure of offices was to be undisturbed. but could candor apply such a construction? it is not indeed in the Remonstrance that we find it: but it leads to the explanations which that calls for.  When it is considered that, during the late administration, those who were not of a particular sect of politics were excluded from all office; when, by a steady pursuit of this measure, nearly the whole offices of the United States were monopolized by that sect; when the public sentiment at length declared itself, & burst open the doors of honor & confidence to those whose opinions they more approved; was it to be imagined that this monopoly of office was still to be continued in the hands of the minority? does it violate their equal rights to assert some rights in the Majority also? is it political intolerance to claim a proportionate share in the direction of the public affairs? can they not harmonize in society unless they have every thing in their own hands? if the will of the nation, manifested by their various elections, calls for an administration of government according with the opinions of those elected; if, for the fulfilment of that will, displacements are necessary, with whom can they so justly begin as with persons appointed in the last moments of an administration, not for it’s own aid, but to begin a career at the same time with their successors, by whom they had never been approved, and who could scarcely expect from them a cordial co-operation? Mr. Goodrich was one of these. was it proper for him to place himself in office, without knowing whether those, whose agent he was to be, would have confidence in his agency? can the preference of another, as the successor to mr Austin, be candidly called a removal of mr Goodrich? if a due participation of office is a matter of right, how are vacancies to be obtained? those by death are few. by resignation none. can any other mode then, but of removal, be proposed?  this is a painful office. but it is made my duty, and I meet it as such. I proceed in the operation with deliberation & enquiry, that it may injure the best men least; and effect the purposes of justice & public utility with the least private distress: that it may be thrown, as much as possible, on delinquency, on oppression, on intolerance, on antirevolutionary adherence to our enemies.
               The Remonstrance laments ‘that a change in the administration must produce a change in the subordinate officers:’ in other words, that it should be deemed necessary for all officers to think with their principal. but on whom does this imputation bear? on those who have excluded from office every shade of opinion which was not theirs? or on those who have been so excluded? I lament sincerely that unessential differences of opinion should ever have been deemed sufficient to interdict half the society from the rights & the blessings of self-government; to proscribe them as unworthy of every trust. it would have been to me a circumstance of great relief had I found a moderate participation of office in the hands of the Majority. I would gladly have left to time & accident to raise them to their just share. but their total exclusion calls for prompter correctives. I shall correct the procedure; but, that done, return with joy to that state of things when the only questions concerning a candidate shall be, is he honest? is he capable? is he faithful to the constitution? I tender you the homage of my high respect.
               
                  
                     Th: Jefferson
                  
               
             